Title: From George Washington to John Didsbury, 27 September 1763
From: Washington, George
To: Didsbury, John



Sir.
Mount Vernon 27th Septembr 1763.

The last Cargoe of Shoes you sent me, fit very well, and I hope you will continue to preserve my Last—You will please to send me (with the Goods Mr Cary will forward) the following Shoes and according to the Inclosed measures—to wit—


For myself


2 pr Mens neatest Shoes


2 pr neatest stitched and bd Pumps


6 pr Servts Shoes on my Last


1 pr strong Shoe Boots




For Master Custis


4 pr Pumps
}
pr meas[ur]e


4 pr Shoes
for himself


3 pr strg Shoes for Servt 16 yrs old


2 pr Womens course Do large 7s




For Mrs Washington


1 pr bla: Satten Pumps


1 pr white embroidered Do


3 pr bla: Callimanca Do




For Miss Custis


2 pr bla: Satten Pumps
}



6 pr bla: Callimanca Ditto
pr Meas[ur]e


3 pr Leather Ditto






For Mrs Dandridge
2 pr strg course Womens Shoes 6s


4 pr bla: Everlastg Shoes pr Measure



The above Shoes you will please to charge to the Persons for whom they are intended (except Mrs Washingtons which must be placed to my Bill) and the whole amount will be paid you by Mr Cary—they must also be put into different Packages, and Mr Cary will see that they are properly forwarded. I am Sir Yr Very Hble Servt

Go: Washington

